DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to an intervertebral implant system.
Group II, claim(s) 11, drawn to a cover plate installation system for a fusion cage.
Group III, claim(s) 12-19, drawn to a method for delivering an intervertebral implant.
Group IV, claim(s) 20, drawn to a kit for bone graft delivery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an implant comprising a cover plate secured to one of the sidewalls of the implant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Laubert (US PG Pub No. 2015/0025635). Laubert discloses an implant system in Figs. 1-6 comprising an implant (10) and a cover plate (20) secured to a proximal wall (11a) thereof, the cover plate comprising a rotating wedge (shaft 25s) and tabs (25a) connected to the wedge, whereby rotation of the rotating wedge causes the tabs to extend outwardly and engage inside surfaces of a delivery opening of the implant through which the wedge is inserted to secure the cover plate to the implant at the proximal wall (Fig. 4A).
During a telephone conversation with Eric Bleich on 12/12/22 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  In Line 1, the word  --rotating-- should be added before the word “wedge”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In Line 2, the word “wedge” should be deleted and the words --of the rotating wedge-- should be added after the word “protrusion”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 1, the word  --rotating-- should be added before the word “wedge”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In Line 2, the word “wedge” should be deleted and the words --of the rotating wedge-- should be added after the word “protrusion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at Lines 1-3 recites the limitation “In an implant delivery system having a cage-like implant with at least one sidewall having a delivery opening with borders defined by the at least one sidewall, a cover plate configured to be secured to the at least one sidewall, the cover plate comprising…” and Lines 4-9 recite structural features of the cover plate, which renders the claim indefinite as it is unclear what the preamble is reciting-- a system or a cover plate alone? For purposes of examination, the preamble is being interpreted as “An implant delivery system comprising a cage-like implant with at least one sidewall having a delivery opening with borders defined by the at least one sidewall; and a cover plate configured to be secured to the at least one sidewall, wherein the cover plate comprises:…” It is noted that if the preamble of Claim 6 is updated, the preamble of Claims 7-10 also needs to be updated accordingly. Appropriate correction is required. 
Claim 6 at Line 8 recites the limitation “the inside borders”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the borders”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 & 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laubert (US PG Pub No. 2015/0025635).
Regarding Claim 1, Laubert discloses an intervertebral implant system (Figs. 1-6, Paragraphs [0034-0053]), comprising: an implant (cage 10, Figs. 4A, 3A-3D) having a top wall (11b, Fig. 5B), a bottom wall (11c, Fig. 5B) opposite the top wall, and a plurality of sidewalls (lateral walls 11e & 11f, proximal and distal walls 11a & 11d, Figs. 5B & 4A) extending between the top and bottom walls to define an interior space (main cage aperture 12, Fig. 3D, Paragraph [0046]), wherein one of the plurality of sidewalls (proximal wall 11a, Fig. 3D) has a delivery opening (keyway 15, Fig. 3A, 3D, 4A, Paragraph [0041]) that is continuous with the interior space, (Figs. 3C-3D) such that the one of the plurality of sidewalls defines inside borders (side walls forming 15, openings 15a, and threads 17, Figs. 3A & 3D) of the delivery opening; and a cover plate (20, Figs. 1-2C, 4A-4B) configured to be secured to the one of the plurality of sidewalls (via inserting 25 into 15, Fig. 4A), the cover plate including an exterior surface (outer facing surface 29a, Fig. 5A) and an interior surface (inner facing surface of 20 facing 10, Fig. 5B) opposite the exterior surface; wherein the interior surface includes a rotating wedge (shaft 25s, Fig. 2A, Paragraph [0036]) and tabs (25a, 25a, Fig. 3A, Paragraph [0038]) that are operably connected to the rotating wedge (Paragraphs [0036-0038, 0042-00043]); whereby rotation of the rotating wedge causes the tabs to extend outwardly (via slots 24 formed along shaft 25s defining key subsections 25c, Fig. 2A) and securely engage the inside borders of the delivery opening to secure the cover plate to the at least one of the plurality of sidewalls (Paragraphs [0049, 0051-0053]).
Regarding Claim 3, Laubert discloses wherein the rotating wedge includes an outer surface (external surface of 25s) and at least one protrusion (73 of tool 71, Fig. 4B) extending therefrom that is configured to drive one of the tabs to extend outwardly (Paragraphs [0037, 0041]).
Regarding Claim 4, Laubert discloses wherein the tabs each include a recess (slots 24, Fig. 2A) configured to receive the at least one protrusion of the rotating wedge therein (upon insertion of 71 into 27 and 25), to maintain each of the tabs in the outwardly extended position (Paragraph [0042]).
Regarding Claim 5, Laubert discloses wherein the tabs are push-out leaf tabs (Figs. 2A & 4A).
Regarding Claim 6 as best understood, Laubert discloses an implant delivery system (Figs. 1-6, Paragraphs [0034-0053]) having a cage-like implant (cage 10, Figs. 4A, 3A-3D) with a sidewall (proximal wall 11a, Fig. 3D) having a delivery opening (keyway 15, Fig. 3A, 3D, 4A, Paragraph [0041]) with borders (side walls forming 15, openings 15a, and threads 17, Figs. 3A & 3D) defined by the sidewall; and a cover plate (20, Figs. 1-2C, 4A-4B) configured to be secured to the at least one sidewall (via inserting 25 into 15, Fig. 4A), the cover plate comprising: an exterior surface (outer facing surface 29a, Fig. 5A), an interior surface (inner facing surface of 20 facing 10, Fig. 5B) opposite the exterior surface and having a rotating wedge (shaft 25s, Fig. 2A, Paragraph [0036]) and tabs (25a, 25a, Fig. 3A, Paragraph [0038]) that are operably connected to the rotating wedge; whereby rotation of the rotating wedge causes the tabs to extend outwardly (via slots 24 formed along shaft 25s defining key subsections 25c, Fig. 2A) and securely engage the inside borders of the delivery opening to secure the cover plate to the at least one sidewall (Paragraphs [0049, 0051-0053]).
Regarding Claim 8, Laubert discloses wherein the rotating wedge includes an outer surface (external surface of 25s) and at least one protrusion (73 of tool 71, Fig. 4B) extending therefrom that is configured to drive one of the tabs to extend outwardly (Paragraphs [0037, 0041]).
Regarding Claim 9, Laubert discloses wherein the tabs each include a recess (slots 24, Fig. 2A) configured to receive the at least one protrusion of the rotating wedge therein (upon insertion of 71 into 27 and 25), to maintain each of the tabs in the outwardly extended position (Paragraph [0042]).
Regarding Claim 10, Laubert discloses wherein the tabs are push-out leaf tabs (Figs. 2A & 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubert (US PG Pub No. 2015/0025635) in view of Fisher et al. (US PG Pub No. 2010/0234897).
Regarding Claims 2 & 7, Laubert discloses the claimed invention as stated above in claims 1 & 6, and further discloses wherein the at least one of the plurality of sidewalls includes a protrusion (inside surface of wall 11a includes stop structures 19a, 19a, Fig. 6, Paragraph [0053]), wherein the tabs are each configured to engage with and be locked adjacent a respective one of the protrusions upon inserting the cover plate into the implant. 
Laubert does not disclose wherein each of the tabs includes a recess configured to receive the protrusion therein, to thereby secure the cover plate to the at least one of the plurality of sidewalls. However, in Paragraph [0038], Laubert discloses that “The flange 25a is shown as being shaped as a substantially semi-circular lobe. However, the flange 25a can take on many different shapes that can perform the appropriate keyway function depending on application, design choice, or other criteria. For example, the flange 25a can be rectangular, square, triangular, or other polygonal shape. In addition, the flange 25a can be curved in a semi-oval shape, non-symmetrical shape, symmetrical curved free form shape, or other shape.” “Further, the flange 25a can be a three dimensional structure such as a hemisphere or other dimple or button shaped structure. Additionally, the flange 25a can be oriented and configured to include opposing flat surfaces that are either substantially perpendicular to a longitudinal axis of the key, or substantially parallel with the longitudinal axis of the key, or other orientation.”
Fisher et al. discloses an implant system (Figs. 1-7, Paragraphs [0033-0041]) comprising an implant (plate 12) having an upper surface (top surface, Fig. 4) and a lower surface (bone contacting surface, Fig. 4) and a plurality of apertures (24, Fig. 2) formed therethrough, and a cover plate (16, Figs. 3 & 5-7, Paragraphs [0033, 0036-0040]) configured to be rotatably secured within each aperture through the upper surface of the implant (Fig. 3), wherein each cover plate comprises two tabs (62, 64, Fig. 7) formed on opposing sides thereof (Paragraph [0037]), each tab including a recessed portion (78, Fig. 7, Paragraph 0047]), and wherein each aperture comprises two protrusions (42, Fig. 7, Paragraph [0037]) formed within a locking recess (26) of the aperture on opposing sides thereof, and wherein each cover plates is configured to be positioned within a respective aperture and rotated from an unlocked positioned (Figs. 3-5) to a locked position (Figs 1, 6, Paragraph [0033]) via insertion of the tabs within the locking recess and rotating the tabs to and beyond the protrusions (Fig. 7), wherein each of the recessed portions on the tabs allow for easier rotation of the cover plate with respect to the protrusions when rotating the cover plate and tabs from the unlocked to the locked position (Paragraphs [0036-0040, 0047]) and the relationship between the tab recesses and the aperture protrusions create some resistance to rotation at all positioned with increased resistance as the tab moves past the lock protrusion so that a clicking or latching effect can be heard to provide a positive lock type feature for the operator (Paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tabs of the cover plate of the system of Laubert to each include a recessed portion for engaging the stop structure protrusions as taught by Fisher et al. in order to allow the tabs to provide an audible positive lock type feature for the operator alerting when the cover plate has been moved from the unlocked to the locked position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775